DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/15/2022 has been entered.	
Status of Claims
Claim(s) 1-2, 10-12, 15 is/are pending of which Claim(s) 1 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Arguments
Argument:
	Applicant asserts that the prior art of record does not disclose or teach the newly amended limitations (Remarks Pages 4-5).
	Examiner’s Response:
Applicant’s arguments, see Remarks Pages 4-5, filed 3/15/2022, with respect to the rejection(s) of claim(s) 1 under Stenvall in view of Heinecke in view of Heinecke2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Stenvall in view of Heinecke in view of Heinecke2 with further teachings from Economou (US 3885559 A).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the outer zone of the backing layer”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, claim 1 recites “a region of positioning adhesive”, wherein it is unclear if the region is of the “positioning adhesive” previously recited or a different positioning adhesive. For examining purposes, “a region of positioning adhesive” will be interpreted as -a region of the positioning adhesive-, referring to the previously recited “positioning adhesive”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10-12 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stenvall (US 3888247 A) in view of Heinecke (US 20160015570 A1) in further view of Heinecke (US 6927315 B1), henceforth Heinecke2, in further view of Economou (US 3885559 A) with extra evidence from Mansour (US 20180355130 A1) and Davis (US 20180208809 A1) and Mansour (US 20160271291 A1) and Wang (US 20060004335 A1) and McKnight (US 4561435 A) and “Polyethylene Thermoplastic Characteristics” (https://dielectricmfg.com/knowledge-base/polyethylene/) (See Attached NPL pdf as well) and Polymer Properties Database (https://polymerdatabase.com/Films/TPU%20Films.html) (See Attached NPL pdf as well).
Regarding claim 1, Stenvall discloses a wound dressing assembly comprising:
a. an extensible absorbent body 13 (Col. 2 lines 30-35, absorbent pad 13 made of rayon web and polyethylene film which is implicitly extensible; Polyethylene, implicitly, is a stretchable and extensible material as seen in “Polyethylene Thermoplastic Characteristics” (https://dielectricmfg.com/knowledge-base/polyethylene/) wherein polyethylene has an elongation percentage (strain) of 11.2 - 12.9% thus being a known extensible material and further shown in the Polymer Properties Database (https://polymerdatabase.com/Films/TPU%20Films.html) to be a material with “high elongation”; 
b. a positioning adhesive 12 contacting at least a portion of the second surface of the absorbent body 13 (See Annotated Figure 4 where the adhesive 12 is contacting the second side of the body 13); 
c. an extensible backing layer 11 (Col. 2 lines 7-20, layer 11 is flexible and made of polyurethane film which is implicitly extensible) adhered to the second surface of the absorbent body 13 by the positioning adhesive 12 (See Annotated Figure 4 and Figures 2-3, and see Col. 1 lines 56-66) such that directional extension of the backing layer 11 causes a corresponding directional extension of the second surface of the absorbent body 13 (the device of Stenvall would clearly be capable of such intended use as the body 13 and 12 are attached and are each extensible materials); and 
as such the absorbent body 13 (elastic) would have a lower elastic modulus than the wound contacting layer 14 which is inelastic),
the wound contacting layer 14 allowing penetration of fluids therethrough and into the absorbent body 13 (Col. 4 lines 1-15 states that the blood and other exudates may pass through 
the wound contacting layer 14 bonded to the first surface of the absorbent body 13 (see Lexico (https://www.lexico.com/en/definition/bonded) (attached NPL pdf as well) wherein the definition of “bonded” is stated to be “joined securely to another thing, especially by an adhesive, a heat process, or pressure”; wherein in this case the layer 14 is bonded to the first surface of the absorbent body 13; firstly see Col. 1 lines 58-66 and Col. 2 lines 36-51 wherein the layer 14 is adhered to the adhesive 12 (See Figure 2) such that the bandage 10 is “unitary” until it is desired to separate the tape 14 from the bandage 10, so as disclosed herein the layer 14 is “bonded” to the first surface of the absorbent body 13 via being adhered to the backing 11 and thus being pressured and securely jointed against the first surface of the absorbent body 13 as seen in Figure 2 via the force of the adhesion),
the wound contacting layer 14 disposed on the first surface of the absorbent body 13 (See Figures 2-3 (in context of Annotated Figure 4 for indicated “first surface”) wherein layer 14 is disposed on the first surface of the absorbent body 13) such that the second surface of the absorbent body 13 (See Annotated Figure 4) extends upon corresponding extension of the backing layer 11 (as stated above the device of Stenvall would clearly be capable of such intended use as the body 13 and 12 are attached and are each extensible materials, and also as the structure of the rest of the claim is met by Stenvall, Stenvall will implicitly be capable of such intended use).

    PNG
    media_image1.png
    292
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    422
    media_image2.png
    Greyscale

Stenvall does not disclose wherein the absorbent body 13 comprises a hydrocolloid.
However, Heinecke teaches an analogous medical dressing (title) wherein the medical dressing includes an absorbent material made of rayon [0058] wherein this absorbent material may further include/comprise a hydrocolloid material [0059] in order to improve the absorbency of absorbent material and increase the amount of time before needing to change the bandage (see https://www.sciencedirect.com/topics/chemistry/hydrocolloid; section 4.5.4 for the benefits of adding a hydrocolloid to an absorbent material).

Stenvall in view of Heinecke is silent on the elastic modulus property values of the absorbent body 13 and wound contacting layer 14, and thus does not explicitly disclose wherein the absorbent body 13 elastic modulus is at least 25% less than the wound contacting layer 14 elastic modulus.
However, Heinecke2 teaches an analogous wound contacting layer material 28 (See Col. 2 lines 9-20, wherein this is device for direct contact with the wound and managing the wound) (also analogous surgical (medical) tape, see Col. 1 lines 5-15) (See Figure 1A) wherein Heinecke2 contemplates also utilizing an inelastic (non-elastomeric) material for the layer 28 such as high density polyethylene (See Col. 11 lines 41-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inelastic wound contacting layer (surgical tape) 14 (Heinecke Col. 2 lines 36-51 and Col. 4 lines 39-44) from high density polyethylene as taught by Heinecke2 as this is an equivalent and predictable inelastic material used in the field of surgical (medical) tapes (See Heinecke2 Col. 1 lines 5-15, Col. 2 lines 9-20, Col. 11 lines 41-65) and furthermore it would have been obvious to try in the art as a known predictable and equivalent alternative material.
Thus Stenvall in view of Heinecke and Heinecke2 discloses a wound contacting layer 14 made of high density polyethylene (combination directly above), an absorbent body 13 formed 
Furthermore, the instant specification provides that the wound contacting layer is formed of high density polyethylene (Page 13 lines 14-15), and that the absorbent body 1 may be a multilayered material of different layered materials (see Page 6 lines 6-9), wherein the materials may be chosen from a group of materials listed in Page 6 lines 10-2 such as a film and a nonwoven and Applicant has incorporated by reference Emmerick (US 20140308867 A1) as a citation of materials that may be utilized wherein the preferred film may be a polyolefin such as polyethylene (see [0036-0037]) and a preferred nonwoven may be nonwoven rayon (see [0053, 0055] of Emmerick).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the wound contacting layer 15 and absorbent body 13 of Stenvall in view of Heinecke and Heincke2 are formed of similar material as compared to the instant specification and thus would exhibit similar material properties (which would include elastic modulus properties) as compared to the instant claims and disclosure (See MPEP 2112.01(I) which states “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”), thus it would have been obvious to one of ordinary skill in the art that the absorbent body 13 elastic modulus is at least 25% less than the wound contacting layer 14 elastic modulus.
Stenvall in view of Heinecke in view of Heinecke2 does not disclose wherein a region of the positioning adhesive has a first side and a second side, opposite the first side, such that when the region of positioning adhesive contacts the backing layer (i) the first side defines an end of a first surface area of the backing layer extending from the first side, beyond the periphery of the absorbent body, to the outer zone of the backing layer in the direction of the longitudinally extending centerline and (ii) the second side defines an end of a second surface 
However, Economou teaches an analogous wound dressing assembly 20 (“adhesive strip bandage 20”, Fig. 2, Col 2 lines 60-61) comprising an analogous backing layer 14 (Fig. 2, Col. 2 lines 60-65, “tape backing strip 14”) with an analogous periphery (outer edges of backing 14), an analogous absorbent body 12 (“absorbent pad 12”, Fig. 2, Col. 2 lines 60-65) with an analogous periphery (outer edges of body 12, Fig. 2), an analogous positioning adhesive 28 (“plurality of straight layers 28 of adhesive”, Col 2 lines 64-67, Fig. 2) analogously contacting the absorbent body 12 (Fig. 2), an analogous longitudinally extending centerline (See Annotated Figure 2),
wherein a region of the positioning adhesive 28 (See Annotated Fig. 2, boxed area of positioning adhesive 28) has a first side and a second side (Annotated Figure 2), opposite the first side (Annotated Figure 2, first and second sides are opposite sides of the boxed region), such that when the region of positioning adhesive 28 contacts the backing layer 14 (Annotated Figure 2, the region of positioning adhesive 28 is attached and thus in contact with the backing layer 14) (i) the first side (See Annotated Figure 2) defines an end of a first surface area 30-1 of the backing layer 14 extending from the first side (See Annotated Figure 2 and Col. 2 line 60 – Col. 3 line 9, wherein there are surface areas 30 of uncoated regions of the backing layer 14, such that the left areas of 30 can be defined as a first surface area 30-1 that ends at the first side and extends to the left therefrom), beyond the periphery of the absorbent body 12 (Annotated Figure 2, the first surface area 30-1 is beyond the periphery of the absorbent body 12), to the outer zone (Figure 2, far ends of the bandage 20 is the “outer zone”) of the backing layer 14 in the direction of the longitudinally extending centerline (See Annotated Figure 2, wherein the first surface area 30-1 discontinuously extends towards the outer zone, far left end 

    PNG
    media_image3.png
    453
    753
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning adhesive 12 of Stenvall in view of Heinecke in view of Heinecke2 to have the structure of positioning adhesive 30 with the region of positioning adhesive and first and second surface areas free of adhesive as taught by Economou in order to provide an improved dressing assembly having reduced pain and discomfort to the user during removal (Economou Col. 1 lines 63-66).
Regarding claim 2, Stenvall in view of Heinecke in view of Heinecke2 in view of Economou discloses the invention of claim 1 above.
Stenvall further discloses wherein the absorbent body 13 is in the form of a single layer or multilayer material (multilayer, see Col. 2 lines 31-35, where a laminate is multilayer).
Regarding claim 10, Stenvall in view of Heinecke in view of Heinecke2 in view of Economou discloses the invention of claim 1 above.
sodium carboxymethylcellulose, pectin, xanthan gum, polysaccharides, sodium or calcium alginates, chitosan, seaweed extract (carrageenan), polyaspartic acid, polyglutamic acid, hyaluronic acid or salts and derivatives thereof and mixtures thereof (See Heinecke [0059]).
Regarding claim 11, Stenvall in view of Heinecke in view of Heinecke2 in view of Economou discloses the invention of claim 1 above.
Stenvall as modified by Economou discloses wherein the positioning adhesive 12 contacts the second surface of absorbent body 13 (See Annotated Figure 4) to form a continuous or discontinuous layer or surface area of positioning adhesive 12 (Economou Fig. 2, the positioning adhesive 28 layer is discontinuous, see claim 1 above wherein the positioning adhesive 12 of Stenvall is modified by Economou).
Regarding claim 12, Stenvall in view of Heinecke in view of Heinecke2 in view of Economou discloses the invention of claim 1 above.
Stenvall discloses wherein the backing layer 11 has a periphery such that the periphery of the backing layer 11 extends beyond at least a portion of the periphery of the absorbent body 13 (See Annotated Figure 1, where the periphery of 12 extends beyond the periphery of 13).
Regarding claim 15, Stenvall in view of Heinecke in view of Heinecke2 in view of Economou discloses the invention of claim 1 above.
Stenvall in view of Heinecke and Heinecke2 in view of Economou is silent on the elastic modulus property values of the absorbent body 13 and wound contacting layer 14, and thus does not explicitly disclose wherein the absorbent body 13 elastic modulus is at least 75% less than the wound contacting layer 14 elastic modulus.
However Stenvall in view of Heinecke and Heinecke2 in view of Economou discloses a wound contacting layer 14 made of high density polyethylene (combination from Heinecke2 in claim 1 above), an absorbent body 13 formed of a multilayer with a polyethylene film and an airlaid web of rayon fibers (wherein this is a nonwoven rayon) (Stenvall Col. 2 lines 30-35).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the wound contacting layer 15 and absorbent body 13 of Stenvall in view of Heinecke and Heincke2 and Economou are formed of similar material as compared to the instant specification and thus would exhibit similar material properties (which would include elastic modulus properties) as compared to the instant claims and disclosure (See MPEP 2112.01(I) which states “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”), thus it would have been obvious to one of ordinary skill in the art that the absorbent body 13 elastic modulus is at least 75% less than the wound contacting layer 14 elastic modulus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150297413 A1 – Fig. 4, bandage with regions free of adhesive as claimed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        3/24/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/24/2022